Citation Nr: 1001484	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left testicle 
atrophy secondary to service-connected bilateral inguinal 
hernia.

2.  Entitlement to service connection for a low back disorder 
as secondary to service-connected bilateral inguinal hernia.

3.  Entitlement to service connection for a right lower 
extremity disorder, other than peripheral neuropathy of the 
right lower extremity, as secondary to service-connected 
bilateral inguinal hernia.

4.  Entitlement to an increased rating for bilateral inguinal 
hernia, currently evaluated as 30 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to January 
1946 and from November 1947 to January 1950.  

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2006 and November 2007 rating decisions by Department of 
Veterans Affairs (VA) Regional Offices (ROs).  Specifically, 
a May 2006 rating decision by a special expedited processing 
unit ("Tiger Team") at the RO in Cleveland, Ohio, confirmed 
and continued the Veteran's 30 percent rating bilateral 
inguinal hernia and denied entitlement to TDIU.  Thereafter, 
a November 2007 rating decision by the RO in Oakland, 
California, denied service connection for a low back 
disorder, a right foot or leg disability other than 
peripheral neuropathy of the right lower extremity, and 
bilateral testicle atrophy.  Although the Veteran's notice of 
disagreement was with respect to the denial of service 
connection for bilateral testicle atrophy, a May 2008 rating 
decision granted service connection for right testicle 
atrophy and the Veteran has not appealed the rating or 
effective date assigned for right testicle atrophy.  
Accordingly, the May 2008 rating decision represents a 
complete grant of the Veteran's claim with regard to this 
issue.  However, as noted on the title page above, the claim 
for service connection for left testicle atrophy remains on 
appeal.  

In October 2009, the Veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low 
back disorder and for a disorder of the right lower 
extremity, increased rating for bilateral inguinal hernia, 
and TDIU are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDING OF FACT

The competent evidence of record fails to demonstrate current 
left testicle atrophy.  


CONCLUSION OF LAW

The criteria for service connection for left testicle atrophy 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter dated in February 2007, prior to the rating decision 
on appeal, that fully addressed all three notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, because a preponderance of the evidence is 
against the claim, the question of any potential error in 
this regard is moot.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, the Veteran was provided an opportunity to set forth 
his contentions during the October 2009 Travel Board hearing 
before the undersigned Acting Veterans Law Judge, and he was 
afforded VA medical examinations in June 2005, March 2006 and 
March 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran is service-connected for bilateral inguinal 
hernia, for which he underwent surgery in service.  He 
contends that he currently has left testicle atrophy 
secondary to his service-connected bilateral inguinal hernia.  

On review, the Board finds that the Veteran's service 
connection claim for left testicle atrophy must be denied, as 
there is no objective evidence reflecting that he currently 
has such a disability. Indeed, VA outpatient treatment 
records reflect that, subsequent to right inguinal hernia 
surgery in June 2004, the Veteran experienced eccymosis to 
the right pubic region and it was noted that the testicle was 
hardened and eccymotic.  The July 2004 VA examination report 
notes mild swelling of the right testicle and no ecchymosis.  
In addition, VA examination reports in June 2005, March 2006 
and March 2007 include findings of atrophied right testicle.  
However, these clinical records are silent with respect to 
left testicle impairment, to include atrophy.  A notable 
inguinal bulge was detected on the left side in March 2007, 
but this addresses the hernia itself, and does not 
demonstrate disability of the left testicle.

With respect to the Veteran's assertions that he has left 
testicle atrophy associated with his service-connected 
bilateral inguinal hernia, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology).  The Board finds, however, that 
the Veteran's lay statements in the present case are 
outweighed by the evidence contained in the VA clinical 
records and examination reports and the lack of any other 
competent medical evidence to support a conclusion that there 
is current left testicle atrophy.  As such, the claim for 
service connection for left testicle atrophy must be denied.  
Hickson, supra.

Accordingly, the evidence fails to reflect evidence of a 
present disability manifested by left testicle atrophy, and, 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the Veteran's 
appeal regarding entitlement to service connection for left 
testicle atrophy, as secondary to his service-connected 
bilateral inguinal hernia, is denied.


ORDER

Service connection for left testicle atrophy as secondary to 
service-connected bilateral inguinal hernia is denied.


REMAND

The Veteran claims that the impairment associated with his 
service-connected bilateral inguinal hernia is inadequately 
reflected by the 30 percent schedular rating presently in 
effect; that this service-connected disorder has resulted in 
a low back disorder as well as a disorder of the right foot 
or leg (other than peripheral neuropathy of the right lower 
extremity for which service connection is already in effect); 
and that his service-connected disorders have rendered him 
unemployable.  

The Veteran has been afforded numerous VA examinations in 
connection with his claim for an increased rating for his 
service-connected bilateral inguinal hernia, to include in 
June 2005 and March 2007.  While these examination reports 
note findings of bilateral inguinal hernia and associated 
surgical scars, they do not provide findings that are 
sufficient to determine whether the Veteran has 
symptomatology that would permit an evaluation in excess of 
30 percent disabling.  

In this regard, it is noted that the VA Schedule for Rating 
Disabilities provides that a rating of 30 percent is assigned 
a small postoperative recurrent hernia, or unoperated 
irremediable hernia that is not well supported by truss or 
belt, or not readily reducible.  A rating of 60 percent is 
assigned for large, postoperative, recurrent hernia not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  For bilateral hernia, 
the more severely disabling hernia is evaluated and 10 
percent only is added for the second hernia, if the second 
hernia is of compensable degree.  Note to 38 C.F.R. § 4.114, 
Diagnostic Code 7338.

Regarding the issues of entitlement to service connection for 
a low back disorder and disorder of the right foot or right 
leg (other than peripheral neuropathy of the right lower 
extremity for which service connection is presently in 
effect) associated with bilateral inguinal hernia, the Board 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 (2009) and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that while the March 2007 VA examination report 
contains the conclusion that the examiner is unable to 
associate (is not due to) the right foot and low back 
condition with the hernia condition, the opinion does not 
address the question of whether any low back or right 
foot/leg disability (other than service-connected peripheral 
neuropathy of the right lower extremity) is aggravated by the 
service-connected bilateral inguinal hernia.  

It is noted that VA regulations provide that "if the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2009); see 38 C.F.R. § 19.9 (2009).  Where the Board makes a 
decision based on an examination report which does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a 'thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App. 109, 114 (1996). 

Regarding the Veteran's claim for entitlement to a TDIU, the 
Board notes that determinations as to total ratings require 
an accurate assessment of the industrial and functional 
impairment associated with all of the Veteran's service-
connected disabilities.  Service connection has previously 
been granted for bilateral hearing loss, bilateral inguinal 
hernia, peripheral neuropathy of the right lower extremity 
associated with bilateral inguinal hernia, erectile 
dysfunction, and right testicle atrophy associated with 
bilateral inguinal hernia.  Moreover, service connection 
might be granted for other disabilities based on the 
requested development.  Accordingly, a medical examination 
and opinion is required as to whether the Veteran's service-
connected disabilities, to include any granted on appeal, 
result in impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See Friscia v. Brown, 7 Vet. App. 294 (1994).  The Board 
notes that the Veteran's TDIU claim is inextricably 
intertwined with the service-connection issues.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Lastly, it is noted that, during his October 2009 Travel 
Board hearing, the Veteran reported receiving ongoing VA 
treatment for his claimed disorders.  These additional 
records must be obtained before deciding his appeal.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify the VA and private providers of 
all treatment and/or evaluation he has 
received for his claimed disorders since 
March 2008 (the date of the most recent 
VA clinical records available for review) 
and to provide any releases needed to 
secure records of private evaluation 
and/or treatment.  The RO should secure 
for the record copies of the complete 
clinical records from the sources 
identified.  

2.  The Veteran must be afforded a VA 
medial examination to assess the current 
severity of his service-connected 
bilateral inguinal hernia, to include the 
associated surgical scar.  The claims 
file should be made available to the 
examiner for review in conjunction with 
this examination.  

The examiner should separately describe 
the Veteran's left and right inguinal 
hernia and determine whether the hernia 
is (1) small, reducible or without true 
hernia protrusion; (2) postoperative 
recurrent, readily reducible and well 
supported by truss or belt; (3) small, 
postoperative recurrent, not well-
supported by truss or not readily 
reducible; or (4) large postoperative, 
recurrent, nor well supported under 
ordinary conditions and not readily 
reducible when considered inoperable.  

The examiner should also describe the 
location of scars associated with hernia 
surgery, and determine whether each 
identified scar (a) is superficial (not 
associated with underlying soft tissue 
damage) or deep (associated with 
underlying soft tissue damage; (b) causes 
limited motion; (c) the area, in square 
inches or centimeters, covered by the 
scar; (d) whether it is unstable 
(productive of frequent loss of covering 
of skin over the scar); (e) painful on 
examination; (f) and otherwise productive 
of limitation of function of the affected 
part.  If so, identify the limitation of 
function caused by the scar.

In addition, the examiner is requested to 
render an opinion as to whether the 
Veteran's bilateral inguinal hernia and 
any associated scars, alone or in 
consideration with any other service-
connected disabilities, renders him 
unemployable.  Age is not to be 
considered a factor in rendering this 
opinion.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current low back or 
right foot/leg disability (other than 
peripheral neuropathy of the right lower 
extremity for which service connection is 
already in effect).  The claims file 
should be made available to the examiner 
for review in conjunction with this 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current low back and/or right 
foot/leg disorder (other than service-
connected peripheral neuropathy of the 
right lower extremity), if found, is 
caused or aggravated (permanently 
worsened) by his service-connected 
bilateral inguinal hernia.  

If the examiner finds that any current 
low back or right foot/leg disorder is 
caused or aggravated by his service-
connected bilateral inguinal hernia, the 
examiner is requested to render an 
opinion as to whether such low back 
and/or right foot/leg disorder, alone or 
in consideration with any other service-
connected disabilities, renders the 
Veteran unemployable.  The examiner 
should also provide an opinion as to 
whether the service-connected right lower 
extremity peripheral neuropathy renders 
the Veteran unemployable, alone or in 
consideration with any other service-
connected disabilities.  Age is not to be 
considered a factor in rendering this 
opinion.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  If necessary after undergoing the 
above examinations, the Veteran should be 
afforded an appropriate VA examination to 
determine the impact of his service-
connected bilateral hearing loss on his 
ability to maintain gainful employment.  
The claims file should be made available 
to the examiner for review in conjunction 
with this examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's service-connected 
bilateral hearing loss, alone or in 
consideration with any other service-
connected disabilities, precludes him 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
Age is not to be considered a factor in 
rendering this opinion.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  Upon completion of the above, 
readjudicate the issues on appeal with 
consideration of the rating criteria for 
scars and the note to 38 C.F.R. § 4.114, 
Diagnostic Code 7338, for bilateral 
hernia.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


